PER CURIAM.
Missouri inmate William Grace, Sr., appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the record, see Roe v. Crawford, 514 F.3d 789, 793 (8th Cir.), cert. denied, — U.S. -, 129 S.Ct. 109, 172 L.Ed.2d 34 (2008), we agree with the district court that summary judgment was warranted. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Grace’s motion for appointment of counsel and appellees’ motion to dismiss.

. The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri.